DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/388,420. Claims 1-15 are currently pending.

Claim Objections
	Claim 1 is objected to because of the following informalities:  lines 1-3, “the elevator car door having a gap communicating with an exterior of the elevator car when in a closed state,” is not clear.  When what is in a closed state? If the gap is in a closed state how does it qualify as a gap? For examination purposes it is interpreted that the door is in a closed state. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105384040 A) in view of Nakatani et al. (JP 2003246571 A).
	Regarding claim 1, Liu teaches:
An elevator car (elevator rail car, page 2, lines 41-42 of the machine translation), comprising an elevator car door (door panels 1-3, figure 1) and a jamb (support panels 4, figure 1), the elevator car door having a gap (at sections A, B, and D, figure 1) communicating with an exterior (inside the elevator shaft) of the elevator car when in a closed state (as shown in figure 1), wherein the elevator car further comprises a fire-proof seal (fireproof sheets 16, 26, and 36 figures 3-5) disposed on the elevator car door (panels 1-3) and/or the jamb.
	Liu does not teach:
intumescing to at least partially fill the gap when the temperature of an environment in which the fire-proof seal is located exceeds a preset value.  
	However, Nakatani et al. teach:
An elevator door with a fire-proof seal (expansive refractory material 12, figure 2), the seal
intumescing (compare figures 2a and 2b, before and after intumescing, respectively) to at least partially fill the gap (between door panel 8 and frame 9) when the temperature of an environment in which the fire-proof seal is located exceeds a preset value (see paragraph [0008] of the machine translation, “wherein the refractory material expands due to a temperature rise… an inflatable refractory material that seals between the peripheral edge of the part and the door member.” Lines 5-8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the expandable material of Nakatani et al. as the fireproof sheets of Liu to prevent airflow and block the flow of smoke into or out of the elevator car only during a fire emergency. Air gaps between car door panels and the door frame are necessary during normal operation for ventilation and ease of motion during opening and closing of the doors. In the case of a fire emergency airflow is no longer desirable between the interior of the car and the surrounding environment. Intumescing or expandable material as taught by Nakatani et al. allows for airflow during normal operation and expands to prevent airflow when heated. 
	Regarding claim 2, Liu further teaches:
the elevator car door at least comprises a fast door (panels 1, figure 1) and a slow door (panels 2, 3, figure 1), the gap comprises a first gap (first gap, annotated figure 3, below) between the fast door and the slow door (between panel 1 and 2) and a second gap  (second gap, annotated figure 5, below) between the slow door (3) and the jamb (4), and the fire-proof seal comprises: 
	a first fire-proof seal (fireproof sheet 16, figure 3) arranged in at least a part of the first gap; and 
	a second fire-proof seal (fireproof sheet 36, figure 5) arranged in at least a part of the second gap and configured to be the same as or different from the first fire-proof seal.  


    PNG
    media_image1.png
    299
    350
    media_image1.png
    Greyscale

Figure 3 of Liu, annotated by Examiner


    PNG
    media_image2.png
    354
    378
    media_image2.png
    Greyscale

Figure 5 of Liu, annotated by Examiner

	Regarding claim 3, Liu further teaches:
wherein the first fire-proof seal (16) is arranged in a removable manner in at least a part of the first gap (fireproof sheet 16 is capable of being removed from panel 1 via bolts), and the second fire- proof seal is arranged in a removable manner in at least a part of the second gap (fireproof sheet 36 is capable of being removed from panel 3 via bolts).  
	Regarding claim 4, Liu further teaches:
wherein the first gap and/or the second gap are configured to be a labyrinth gap, the first fire-proof seal is adhered to at least two outer surfaces of the fast door (see figure 3, fireproof sheet is adhered to two outer surfaces of panel 1 around a corner) and/or the slow door, and the second fire-proof seal is adhered to at least two outer surfaces of the slow door and/or the jamb (see figure 5, fireproof sheet 36 is adhered to two outer surfaces of panel 3).  
	Regarding claim 6, Nakatani et al. further teaches:
 wherein a volume of the fire-proof seal is increased by 10-20 times after intumescing (paragraph [0031] of the machine translation, line 5, “3 to 30 times”).  
	Regarding claim 7, Nakatani et al. further teaches:
wherein the fire-proof seal is made of a fire-proof sealing material and configured into a sheet shape, the fire-proof sealing material comprising an intumescent type graphite material (see paragraph [0044] of the machine translation, “…and thermally expandable graphite are preferable.” Lines 3-4).  

	Regarding claim 8, Liu teaches:
An elevator car door (door panels 1-3, figure 1), configured to be installed on an elevator car and having a gap (at sections A, B, and D, figure 1) communicating with an exterior of the elevator car when in a closed state (as shown in figure 1), wherein a fire-proof seal (fireproof sheets 16, 26, and 36 figures 3-5) is disposed on the elevator car door.
	Liu does not teach:
 intumesces to at least partially fill the gap when the temperature of an environment in which the fire-proof seal is located exceeds a preset value.  
	However, Nakatani et al. teach:
An elevator door with a fire-proof seal (expansive refractory material 12, figure 2), the seal
intumesces (compare figures 2a and 2b, before and after intumescing, respectively) to at least partially fill the gap (between door panel 8 and frame 9) when the temperature of an environment in which the fire-proof seal is located exceeds a preset value (see paragraph [0008] of the machine translation, “wherein the refractory material expands due to a temperature rise… an inflatable refractory material that seals between the peripheral edge of the part and the door member.” Lines 5-8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the expandable material of Nakatani et al. as the fireproof sheets of Liu to prevent airflow and block the flow of smoke into or out of the elevator car only during a fire emergency. Air gaps between car door panels and the door frame are necessary during normal operation for ventilation and ease of motion during opening and closing of the doors. In the case of a fire emergency airflow is no longer desirable between the interior of the car and the surrounding environment. Intumescing or expandable material as taught by Nakatani et al. allows for airflow during normal operation and expands to prevent airflow when heated. 

	Regarding claim 9, Liu further teaches:
wherein the elevator car door at least comprises a fast door (panels 1) and a slow door (panels 2, 3), the gap comprises a first gap (first gap, annotated figure 3, above) between the fast door (1) and the slow door (2) and a second gap (second gap, annotated figure 5, above) between the slow door (3) and a jamb (frame 4, figure 5) of the elevator car, and the fire-proof seal (fireproof sheet 16) is arranged in at least a part of the first gap.  
	Regarding claim 10, Liu further teaches:
wherein the fire-proof seal is arranged in a removable manner in at least a part of the first gap (fireproof sheet 16 is capable of being removed from panel 1 via bolts).  
	Regarding claim 11, Liu further teaches:
wherein the first gap is configured to be a labyrinth gap, and the first fire-proof seal is adhered to at least two outer surfaces of the fast door and/or the slow door (see figure 3, fireproof sheet is adhered to two outer surfaces of panel 1 around a corner).  
	Regarding claim 13, Nakatani et al. further teaches:
 wherein a volume of the fire-proof seal is increased by 10-20 times after intumescing (paragraph [0031] of the machine translation, line 5, “3 to 30 times”).  
	Regarding claim 14, Nakatani et al. further teaches:
wherein the fire-proof seal is made of a fire-proof sealing material and configured into a sheet shape, the fire-proof sealing material comprising an intumescent type graphite material (see paragraph [0044] of the machine translation, “…and thermally expandable graphite are preferable.” Lines 3-4).  
	Regarding claim 15, the combination of Liu and Nakatani et al. further teaches:
An elevator system (including the elevator shaft, drive mechanisms, etc.), comprising at least one elevator car according to claim 1.

	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105384040 A) in view of Nakatani et al. (JP 2003246571 A), as applied to claims 1 and 8, and further in view of Dawdy (US 20210087874 A1).
	Regarding claims 5 and 12, Liu and Nakatani et al. teach:
The elevator car and car door of claims 1 and 8.
	Liu and Nakatani et al. do not explicitly teach:
wherein the preset value is set in a range of 1500C-2300C.  	However, Dawdy teaches:
A fire-rated door with intumescing material (paragraph [0078], “In some embodiments, the intumescent material is graphite (e.g., expanding graphite, intercalated graphite). Lines 25-26) that intumesces when a temperature exceeds a preset value, and
wherein the preset value is set in a range of 1500C-2300C (paragraph [0086], “…configured to provide a seal with the door when at least a portion of the intumescent material reaches a temperature sufficient to cause the intumescent material to expand. For example, the guide 58 may include a layer of intumescent material on at least part of one or more of the exposed surfaces of the channel 62 which begins to expand when a portion of the layer of intumescent material reaches a temperature of about 360 degrees F.” lines 2-9, 360 degrees Fahrenheit is approximately 182 degrees Celsius).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intumescent graphite material of Nakatani et al. would begin intumescing within the range of 150-230 degrees Celsius as taught by Dawdy. The exact composition of a fire-proof seal would be designed by an engineer to fit the needs of the elevator system. It would be an obvious choice for the seal to intumesce in the given range to prevent expansion at lower temperatures during normal operation.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-3566541-A and US-4282687-A are cited to show doors with intumescent seals. US-5165505-A, US-5404969-A, US-5988321-A, US-20110147131-A1, US-20190376335-A1, US-10773928-B2, FR-2610311-A1, and KR-200434220-Y1 are cited to show elevator doors with expansive or intumescent fire-proofing material. JP-2011051772-A and CN-107352360-A are cited to show fire-proof doors for elevator cars. KR-101874040-B1 is cited to show an elevator door seal and labyrinth gap structure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654